Citation Nr: 0913995	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  06-09 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to reimbursement or payment for unauthorized 
medical services provided at Sunnyview Hospital and 
Rehabilitation Center from April 4, 2005 to April 12, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel




INTRODUCTION

The Veteran had active service from December 1940 to October 
1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 2005 decision rendered by the Department of 
Veterans Affairs (VA) Medical Center (MC) in Canandaigua, New 
York.  

The appeal is REMANDED to the VAMC via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claim for 
reimbursement or payment for unauthorized medical services.

VA may reimburse veterans entitled to hospital care or 
medical services for the reasonable value of such care or 
services that are provided by a non-VA facility if:
(1) such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; and (2) such care or services were 
rendered to a veteran in need thereof (A) for an adjudicated 
service-connected disability, (B) for a non-service-connected 
disability associated with and held to be aggravating a 
service-connected disability, (C) for any disability of a 
veteran who has a total disability permanent in nature from a 
service-connected disability, or (D) for any illness, injury, 
or dental condition in the case of a veteran who (i) is a 
participant in a vocational rehabilitation program, and (ii) 
is medically determined to have been in need of care or 
treatment to make possible such veteran's entrance into a 
course of training, or prevent interruption of a course of 
training, or hasten the return to a course of training which 
was interrupted because of such illness, injury, or dental 
condition; and (3) Department or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 
17.120 (2008).  All three statutory requirements must be met 
before reimbursement can be authorized.  Zimick v. West, 11 
Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 
542 (1997).

With respect to whether or not an emergency existed, 38 
U.S.C.A. § 1728 and 38 C.F.R. § 17.120 do not provide a 
definition of when an emergency exists.  An emergency has 
been noted to be "a sudden, generally unexpected occurrence 
or set of circumstances demanding immediate action."  
Hennessey v. Brown, 7 Vet. App. 143, 147 (1994).  Claims for 
payment or reimbursement of the costs of emergency hospital 
care or medical services not previously authorized will not 
be approved for any period beyond the date on which the 
medical emergency ended.  An emergency shall be deemed to 
have ended at that point when a VA physician has determined 
that, based on sound medical judgment, a veteran:  (1) who 
received emergency hospital care could have been transferred 
from the non-VA facility to a VA medical center for 
continuation of treatment for the disability; or (2) who 
received emergency medical services, could have reported to a 
VA medical center for continuation of treatment for the 
disability.  38 C.F.R. § 17.121 (2008).  As for feasibility 
of a VA facility, a VA facility may be considered as not 
feasibly available when the urgency of the veteran's medical 
condition, the relative distance of the travel involved, or 
the nature of the treatment required makes it necessary or 
economically advisable to use non-VA facilities.  38 C.F.R. § 
17.53 (2008).   

According to the July 2005 decision of the VAMC, the 
Veteran's claim was disapproved because care and services for 
the period of April 4, 2005 to April 12, 2005 were not 
rendered in a medical emergency and VA facilities were 
feasibly available to provide the care.  

Records from Sunnyview Hospital and Rehabilitation Center 
indicate that the Veteran presented in the emergency room on 
March 26, 2005 at Ellis Hospital with complaints of 
substernal chest pain with radiation down his left arm.  It 
was determined that he had suffered a non-Q myocardial 
infarction.  On March 27, 2005, he underwent a cardiac 
catheterization and then emergent coronary artery bypass 
graft times three.  The Veteran was transferred to Sunnyview 
Rehabilitation Hospital on April 1, 2005.  It was noted that 
the Veteran had a slow course with his rehabilitation.  On 
April 12, 2005, the Veteran was deemed "stable and ready for 
discharge" to home. 

There are no clinical records on the Veteran's 
hospitalization from March 26, 2005 to April 12, 2005 of 
record.  The Board is unable to ascertain from the medical 
discharge summary the significance of the date, April 4, 
2005, as opposed to April 1, 2005, the date the Veteran was 
transferred to Sunnyview.  Clearly a medical emergency 
existed on March 26, 2005, when the Veteran presented in the 
emergency room at Ellis Hospital, and it was discovered that 
he had suffered a heart attack.  Thus, the length of the 
medical emergency and when the emergency ended, and the 
feasibility of a VA facility are at issue.  These are medical 
questions that should be answered by a medical professional.  
There is no medical opinion of record addressing this matter 
so it is necessary to obtain such opinion.  38 U.S.C.A. 
§ 5103A(a) (West 2002).  Also, the VAMC should associate with 
the medical administrative file complete medical records from 
Ellis Hospital and Sunnyview for the entire period of 
hospitalization.  

In addition, as noted above, all three statutory requirements 
must be met before reimbursement can be authorized.  The 
statement of the case indicates that the Veteran is service 
connected for general anxiety disorder, evaluated as 50 
percent disabling; leg muscle injury, evaluated as 30 percent 
disabling; degenerative arthritis, evaluated as 10 percent 
disabling; and muscle injury to the external condyle of the 
humerus, evaluated as 10 percent disabling, for a combined 
rating of 90 percent.  The Veteran received care for a 
nonservice-connected disability.  The Board is unable to make 
a finding from the information provided as to whether the 
Veteran has a total disability permanent in nature from a 
service connected disability-a requirement for establishing 
eligibility applicable to the Veteran.  In the substantive 
appeal, the Veteran claimed that he was 100 percent service 
connected, which suggests that he is in receipt of a total 
disability rating based on individual unemployability due to 
service-connected disabilities, but the Board cannot assume 
that is the case without evidence in the record.  Thus, the 
VAMC should obtain a copy of the latest rating decision 
showing all of the Veteran's service connected disabilities 
and disability ratings assigned, and associate it with the 
medical administrative file.

Lastly, correspondence in the file indicates that the Veteran 
is represented by the Disabled American Veterans in this 
matter.  A copy of VA Form 21-22 ("Appointment of Veterans 
Service Organization as Claimant's Representative") should 
be obtained and associated with the medical administrative 
file.  

Accordingly, the case is REMANDED for the following actions:

1.  Please obtain a copy of VA Form 21-22 
("Appointment of Veterans Service 
Organization as Claimant's 
Representative") indicating 
representation of the Veteran by the 
Disabled American Veterans in this matter 
and associate with the medical 
administrative file.  If no such form is 
of record, advise the Veteran of this 
fact and provide him with the opportunity 
to execute a power of attorney in favor 
of that organization or any other 
organization of his choosing.  

2.  Please obtain a copy of the latest 
rating decision showing all of the 
Veteran's service connected 
disabilities and disability ratings 
assigned, and associate it with the 
medical administrative file.

3.  Please associate with the medical 
administrative file complete medical 
records from Ellis Hospital for the 
period of March 26, 2005 to April 1, 
2005, and Sunnyview Hospital and 
Rehabilitation Center for the period of 
April 1, 2005 to April 12, 2005.

4.  Provide the Veteran's medical 
administrative file to an appropriate 
VA physician for an opinion as to when 
the Veteran's medical emergency ended 
during his hospitalization at the 
Sunnyview Rehabilitation Hospital from 
April 1, 2005 to April 12, 2005.  (An 
emergency is deemed to have ended at 
that point when a veteran who received 
emergency hospital care could have been 
transferred from the non-VA facility to 
a VA medical center for continuation of 
treatment for the disability.)

Also, the VA physician should determine 
whether or not a VA or other Federal 
facility capable of treating the 
Veteran in the manner required was 
available on April 4, 2005, or the 
soonest time thereafter.  The VA 
physician should discuss all relevant 
factors, including the urgency of the 
Veteran's medical condition, the 
relative distance of the travel 
involved, and whether the nature of the 
treatment required made it necessary or 
economically advisable to use non-VA 
facilities. 

5.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



        (CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




